DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 29-30, 46, 48-49 and 52-54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watts (2006).
Watts, abstract, teaches titanium dioxide (TiO2) powder was mixed with varying concrete sealer formulations and applied to prepared concrete surfaces. 
Watts, 2.3, teaches to the cured concrete surface of one reactor, 5 ml of 10% (by mass) TiO2-TK-290-WB (a water-based tri-siloxane) sealer solution were applied and allowed to cure for at least three days.
Watts, 1, teaches the sealer does not form an impenetrable physical barrier, but instead creates a hydrophobic surface layer by filling all available pores and imperfections in the cured concrete surface. 
Watts, 3.3.1, teaches the photodegradation of 4CP in the PVC batch reactors is TiO2-catalyzed. 
A water-based tri-siloxane as taught by Watts reads on a concrete sealer that is a liquid and is a carrier for the TiO2 as claimed in claim 29. 

Regarding claim 30, the composition as taught by Watts is the same composition as claimed in claim 29 and therefore it would be expected that the composition as taught by Watts makes concrete effective for catalyzing oxidation of nitrogen oxides and volatile organic compounds at an upper surface of the concrete as claimed in claim 30. 

Regarding claim 46, Watts, 2.3, teaches to the cured concrete surface of one reactor, 5 ml of 10% (by mass) TiO2-TK-290-WB. 

Regarding claim 48, Watts teaches he cured, sealed surface contained an even distribution of TiO2 nanoparticles across the surface and depth of sealer.

Regarding claim 49, Watts teaches 5 ml of 10% (by mass) TiO2-TK-290-WB (a water-based tri-siloxane). 

Regarding claims 52-53, Watts teaches Degussa P-25 which comprises a majority of anatase and is an inorganic pigment. 

Regarding claim 54, the composition as taught by Watts is the same composition as claimed in claim 49 and therefore it would be expected that the composition as taught by Watts makes concrete effective for catalyzing oxidation of nitrogen oxides and volatile organic compounds when exposed to UV radiation as claimed in claim 54. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 22-23, 26-27, 29-30, 41, 43, 45-46, 48-50, 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over Gimvang et al (5560773) in view of Watts (2006).
Gimvang, abstract, teaches a penetrating sealant for use with cured silica-containing materials such as cement or concrete. 
Gimvang, col. 1, teaches sealants which penetrate to significant depth into the cured silica-containing material substrate and prevent alkali-silica reactivity within the substrate. Further, insoluble silicate structures are made to prevent environmental degradation over time from alkali-silicate reactions.
Gimvang teaches the composition comprising a mixture of an alkali metal silicate, preferably lithium silicate, a cationic fluorinated surfactant, a non-ionic surfactant and water. 
Gimvang, col. 4, teaches the alkali metal silicate sealant. 
Gimvang, col. 3, teaches the first and second pre-mixes are then mixed to form the final product, with the additional components, if any, added at this juncture.
Gimvang, table 1, teaches chlorine penetration was measured for up to ½ inch and from ½ to 1 inch. 
Therefore, it would be expected that the composition would impregnate the concrete of a depth of at least an eighth inch as claimed in claim 20. 
The composition as taught by Gimvang reads on a liquid compound as claimed in claim 20. 
Although Gimvang teaches additional components can be added, Gimvang does not teach the components to be TiO2. 
Watts teaches Titanium dioxide (TiO2) powder was mixed with varying concrete sealer formulations and applied to prepared concrete surfaces. 
This research explores the fixation of TiO2 to concrete surfaces with silane and siloxane concrete sealers to prevent further transport of aqueous-phase nonpoint source pollutants.
The application of a TiO2-sealer mixture on the surfaces of existing structures
could make them photocatalytically-active and could reduce contamination of water resources by nonpoint source pollutants. 
	Watts teaches 10% (by mass) TiO2-TK-290-WB. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate photocatalytic TiO2 as taught by Watts into the sealant and therefore have the TiO2 dispersed in water as taught by Gimvang to prevent further transport of aqueous-phase nonpoint source pollutants and further to make the sealant as taught by Gimvang photocatalytically-active to reduce contamination of water resources by nonpoint source pollutants. 

Regarding claim 22, Watts teaches the application of a TiO2-sealer mixture on the surfaces of existing structures could make them photocatalytically-active and could reduce contamination of water resources by nonpoint source pollutants.

Regarding claim 23, Gimvang teaches a composition for a penetrating sealant for application to cured silica-containing materials, such as for example hardened cement or concrete. 

Regarding claim 26, Watts teaches TiO2 which is a semiconductor. 

Regarding claim 27, Gimvang teaches water. 

Regarding claim 29, Gimvang teaches a penetrating sealant for use with cured silica-containing materials such as cement or concrete.

Regarding claim 30, the composition as taught by Watts is the same composition as claimed in claim 29 and therefore it would be expected that the composition as taught by Watts makes concrete effective for catalyzing oxidation of nitrogen oxides and volatile organic compounds at an upper surface of the concrete as claimed in claim 30. 

Regarding claim 41, Gimvang teaches lithium silicate which acts as a hardener. 

Regarding claims 43 and 46, Watts teaches 10% (by mass) TiO2-TK-290-WB.

Regarding claim 45, it would be expected that the composition would impregnate the concrete of a depth of at least an eighth inch as claimed in claim 20. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the TiO2 would penetrate into the concrete at at least a depth of 1/8 inch below the upper surface of the concrete as claimed in claim 45. 

Regarding claim 48, Watts teaches the cured, sealed surface contained an even distribution of TiO2 nanoparticles across the surface and depth of sealer.

Regarding claim 49, The combined references teach Watts teaches 5 ml of 10% (by mass) TiO2-TK-290-WB (a water-based tri-siloxane). 

Regarding claim 50, Gimvang, table 1, teaches chlorine penetration was measured for up to ½ inch and from ½ to 1 inch. 
Therefore, it would be expected that the composition would impregnate the concrete of a depth of at least an eighth inch as claimed in claim 50. 

Regarding claims 52-53, Watts teaches Degussa P-25 which comprises a majority of anatase and is an inorganic pigment. 

Regarding claim 54, the composition as taught by Watts is the same composition as claimed in claim 49 and therefore it would be expected that the composition as taught by Watts makes concrete effective for catalyzing oxidation of nitrogen oxides and volatile organic compounds when exposed to UV radiation as claimed in claim 54.

Claims 20, 22-23, 26, 29-30, 41, 43-54 are rejected under 35 U.S.C. 103 as being unpatentable over Caramanian et al (4153743) in view of Watts (2006). 
Caramanian teaches a concrete surface is treated with a low viscosity sealant solution comprising an epoxy resin and an organic elastomeric polysulfide curing component which solution penetrates deeply into the surface. 
Caramanian, col. 1, teaches an elastomeric low viscosity sealing composition for treating concrete surfaces which greatly reduces the deleterious effect of water, gasoline, jet fuels, oil or grease on concrete surfaces, and renders the resultant treated concrete resistant to the attack of salt, calcium chloride, urea and the like deicing chemicals.
Caramanian, col. 3, teaches the sealant, which comprises approximately 74% by weight solvent diluents, penetrates a substantial depth into the concrete, the depth of penetration varying somewhat with the consistency of the concrete e.g. penetration being about one-fourth to three-eighths inches in highway concrete.
A low viscosity sealant solution as taught by Caramanian reads on a liquid compound as claimed in claim 20. 
Although Caramanian teaches a sealant, Caramanian does not teach a sealant comprising TiO2. 
Watts teaches Titanium dioxide (TiO2) powder was mixed with varying concrete sealer formulations and applied to prepared concrete surfaces. 
This research explores the fixation of TiO2 to concrete surfaces with silane and siloxane concrete sealers to prevent further transport of aqueous-phase nonpoint source pollutants.
The application of a TiO2-sealer mixture on the surfaces of existing structures
could make them photocatalytically-active and could reduce contamination of water resources by nonpoint source pollutants. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate photocatalytic TiO2 and therefore have the TiO2 dispersed in the liquid compound as taught by Watts into the sealant as taught by Caramanian to prevent further transport of aqueous-phase nonpoint source pollutants and further to make the sealant as taught by Caramanian photocatalytically-active to reduce contamination of water resources by nonpoint source pollutants. 

Regarding claim 22, Watts teaches the application of a TiO2-sealer mixture on the surfaces of existing structures could make them photocatalytically-active and could reduce contamination of water resources by nonpoint source pollutants.
Regarding claim 23, Caramanian, col. 1, teaches the sealing composition preferably comprises two liquid components, (A) an epoxy resin base component and (B) an organic polysulfide modified curing and hardening agent.

Regarding claim 26, Watts teaches the application of a TiO2-sealer mixture on the surfaces of existing structures could make them photocatalytically-active and could reduce contamination of water resources by nonpoint source pollutants.
TiO2 is a known semiconductor. 

Regarding claim 29, a low viscosity sealant solution as taught by Caramanian reads on a liquid compound as claimed in claim 20. 
Although Caramanian teaches a sealant, Caramanian does not teach a sealant comprising TiO2. 
Watts teaches Titanium dioxide (TiO2) powder was mixed with varying concrete sealer formulations and applied to prepared concrete surfaces. 
This research explores the fixation of TiO2 to concrete surfaces with silane and siloxane concrete sealers to prevent further transport of aqueous-phase nonpoint source pollutants.
The application of a TiO2-sealer mixture on the surfaces of existing structures
could make them photocatalytically-active and could reduce contamination of water resources by nonpoint source pollutants. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate photocatalytic TiO2 and therefore have the TiO2 dispersed in the liquid compound as taught by Watts into the sealant as taught by Caramanian to prevent further transport of aqueous-phase nonpoint source pollutants and further to make the sealant as taught by Caramanian photocatalytically-active to reduce contamination of water resources by nonpoint source pollutants. 

Regarding claim 30, the composition as taught by the references is the same composition as claimed in claim 29 and therefore it would be expected that the composition as taught by the references makes concrete effective for catalyzing oxidation of nitrogen oxides and volatile organic compounds at an upper surface of the concrete as claimed in claim 30. 

Regarding claim 41, Caramanian, col. 1, teaches the sealing composition preferably comprises two liquid components, (A) an epoxy resin base component and (B) an organic polysulfide modified curing and hardening agent.

Regarding claims 43 and 46, Watts teaches 10% (by mass) TiO2-TK-290-WB.

Regarding claim 44, Caramanian, col. 2, teaches the solvent Hi Initial VM&P Naphtha can be the commercial aliphatic hydrocarbon solvent. 

Regarding claim 45, Caramanian, col. 3, teaches the sealant, which comprises approximately 74% by weight solvent diluents, penetrates a substantial depth into the concrete, the depth of penetration varying somewhat with the consistency of the concrete e.g. penetration being about one-fourth to three-eighths inches in highway concrete.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the TiO2 in the sealant would penetrate into the concrete at at least a depth of 1/8 inch below the upper surface of the concrete as claimed in claim 45. 

Regarding claims 47 and 51, Caramanian, col. 3, teaches upon application of the sealant, such as by spray equipment, brush, roller, as aforementioned, or using a truck equipped with a spray bar, the resultant treated concrete surface preferably is cured for two or three days at room temperature. 

Regarding claim 48, Watts teaches the cured, sealed surface contained an even distribution of TiO2 nanoparticles across the surface and depth of sealer.

Regarding claim 49, the combined references teach Watts teaches 5 ml of 10% (by mass) TiO2-TK-290-WB (a water-based tri-siloxane). 

Regarding claim 50, Caramanian, col. 3, teaches the sealant, which comprises approximately 74% by weight solvent diluents, penetrates a substantial depth into the concrete, the depth of penetration varying somewhat with the consistency of the concrete e.g. penetration being about one-fourth to three-eighths inches in highway concrete.

Regarding claims 52-53, Watts teaches Degussa P-25 which comprises a majority of anatase. 

Regarding claim 54, the composition as taught by the references is the same composition as claimed in claim 49 and therefore it would be expected that the composition as taught by the references makes concrete effective for catalyzing oxidation of nitrogen oxides and volatile organic compounds when exposed to UV radiation as claimed in claim 54.

Response to Arguments
Applicant’s arguments, filed 9/7/22, with respect to the rejection(s) of claims 20, 22-23, 26-27, 29-30, 41 and 43-54 under Cheng and Nonoyama have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Watts, Gimvang in view of Watts and Caramanian in view of Watts. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20130266370 teaches a multi layered cement composition. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/9/21/22